January 31, 1921. The opinion of the Court was delivered by
In this appeal the only exception is as follows:
"Because his Honor, the presiding Judge, erred, it is respectfully submitted, in striking out of defendant's alleged counterclaim the words and left the premises of defendant after destroying a well thereon and damaging the buildings, the error being that defendant was entitled to the benefit of said allegation as a defense and counterclaim to plaintiff's cause of action, which was one for an accounting on a settlement between landlord and laborer, and the destruction of *Page 376 
the building and well constituted elements of damage properly deductible from the amount, if any due, by the defendant to the plaintiff, and constituted a breach of the contract between the plaintiff and the defendant by the plaintiff."
It is only necessary to cite the case of Haygood v. Boney,43 S.C. 63, 20 S.E. 803, to show that the ruling was erroneous.
Reversed.
MR. JUSTICE GAGE did not participate.